Citation Nr: 1020165	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1969.  He received the Purple Heart Medal in connection with 
wounds sustained in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied entitlement to 
TDIU.

In a May 2010 Brief to the Board, the Veteran's 
representative raised the issues of entitlement to increased 
ratings for his service connected disabilities.  These issues 
are referred to the agency of original jurisdiction (AOJ) for 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record shows that the Veteran has been 
unemployed since August 2004.  In his February 2005 claim, 
and on VA examinations in April 2005, the Veteran reported 
that his unemployment was due to service-connected 
disabilities, including his gunshot wounds and post-traumatic 
stress disorder (PTSD).  In a February 2005 response to a 
request for employment information, the Veteran's former 
employer implied that the Veteran had not worked since August 
2004 due to reoccurring complications from a gunshot wound to 
the right leg with nerve paralysis and oseomyelitis and PTSD 
and depressive disorder, and that he was no longer able to 
fulfill his obligations as an employee.  In an October 2006 
statement, B.T., National Sales Director for the Veteran's 
former employer, implied that the Veteran was retiring 
because he was unable to perform his duties as a Senior 
Regional Leader due to a military disability.  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran was afforded VA examinations in April 2005, but 
there was no opinion as to whether the service-connected 
disabilities together preclude gainful employment.  There is 
no such opinion otherwise of record.  The examiner also did 
not have access to the subsequently obtained records 
referenced above.

The record contains no treatment records for the period since 
August 2005, but it appears that the Veteran was receiving 
regular treatment prior to that date.  This history suggests 
that more current treatment records might be available.

Accordingly, the appeal is REMANED for the following:

1.  Ask the Veteran to report any 
treatment he has received for service 
connected disabilities since August 2005.  
Take the necessary steps to obtain these 
records and inform the Veteran of any 
records that could not be obtained, 
inviting him to submit the records 
himself.

3.  Then afford the Veteran a VA 
examination to obtain an opinion as to 
whether the Veteran's service-connected 
disabilities together would prevent him 
from obtaining or maintaining employment 
for which his education and occupational 
experience would otherwise qualify him.  
The examiner should review the claims 
folder and note such review in the 
examination report or addendum.  

The examiner should provide a rationale 
for the opinion as to whether the service 
connected disabilities would together 
prevent the Veteran from obtaining or 
maintaining gainful employment.  

4.  If entitlement to TDIU remains 
denied, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

